Citation Nr: 1547244	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to service connection for a cervical spine (neck) disorder. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a lumbar spine (low back) disorder. 

6.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active duty service in the U.S. Navy from February 1978 to June 1983, and had additional periods of active duty for training (ACDUTRA) in the Ohio Army National Guard, from August 18, 1985 to January 16, 1986, and full-time training duty (FTTD), from September 17, 1987 to May 6, 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the RO in Winston-Salem, North Carolina.

In August 2015, the appellant presented testimony at a Board hearing chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On the record of the August 2015 Board hearing, the appellant withdrew the appeal as to the issues of entitlement to service connection for bilateral hearing loss, a right shoulder disorder, a neck disorder, and headaches. 

2.  No current low back disorder is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a neck (cervical spine) disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

5.  A low back disorder was not incurred in service; arthritis of the lumbar spine is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on the record of the August 2015 Board hearing, the appellant withdrew the appeal as to the issues of entitlement to service connection for bilateral hearing loss, a right shoulder disorder, a neck disorder, and headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Service connection Claim

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Arthritis is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In order for lumbar spine arthritis to be considered manifest to a degree of 10 percent, (1) forward flexion of the thoracolumbar spine must be limited to a point not greater than 85 degrees, or (2) combined range of motion of the thoracolumbar spine must be not greater than 235 degrees, or there must be (3) a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The appellant asserts that he injured his back in service on multiple occasions and that he has a current back disability that is related to these injuries.  He reported that he injured his back in service on October 1, 1981 and was treated from that date until June 6, 1983 (see VA Form 21-526 dated November 20, 2008, received December 3, 2008).  

The Board notes initially that there are two types of service in this case.  The appellant had a term of active duty in the U.S. Navy, and had two subsequent periods of duty with the Ohio Army National Guard.  As will next be discussed, these periods are accorded different treatment with respect to whether "veteran" status attaches.  Before becoming entitled to status as a claimant for VA benefits, an individual must first demonstrate by a preponderance of the evidence that "veteran" status attaches to the period of service in question. 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  The term "active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014).

To have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ [315], 502, 503, 504, or 505.  See 38 U.S.C.A. §§ 101(21), (22)(C); see also 32 U.S.C.A. §§ [315] (providing for detailing of regular members of the U.S. Army and Air Force to duty with the Army or Air National Guard of each State); 502(a)(2) (stating that "each company, battery, squadron, and detachment of the National Guard...shall...participate in training at encampments, maneuvers, outdoor target practice, or other exercises, at least 15 days each year"); 503 (providing for participation in field exercises); 504 (dealing with National Guard Schools and small arms competitions); 505 (dealing with U.S. Army and Air Force schools and field exercises).  Allen v. Nicholson, 21 Vet. App. 54, 58 (2007).

The appellant's orders calling him to FTTD from August 1985 to January 1986 reveal that it was for the purpose of attending a training course under authority of 32 U.S.C. 505.  The appellant's orders calling him to FTTD from September 1987 to May 1988 also reveal that he was attending a training course under the authority of 32 U.S.C. 505.  Therefore, basic eligibility is demonstrated with respect to these periods.  

The Board observes that FTTD is not among the types of service addressed in the definition of "active military, naval, or air service."  However, FTTD is treated as ACDUTRA for VA purposes.  See 38 U.S.C.A. § 101(22).  

The Board acknowledges that the Form DD-214 for the second period of National Guard service identifies both periods as inactive duty training (INACDUTRA).  However, as the appellant's assertion is that he sustained an injury (not a disease) during his National Guard service, this distinction makes no difference.  As this characterization conflicts with the information discussed above, with resolution of all reasonable doubt in favor of the claim, the Board will treat both periods of National Guard service as ACDUTRA.  

This characterization of service as active duty or ACDUTRA is significant to the adjudication as "veteran" status is assigned to active duty service; however, it is not automatically assigned to periods of ACDUTRA.  

Here, the appellant has no service-connected disabilities.  In other words, he has not already established that he became disabled during either period of ACDUTRA.  Therefore, with respect to the National Guard service, the appellant must first establish that he is entitled to "veteran" status during these periods.  He must do this by establishing that he became disabled due to an injury or disease incurred in the line of duty during such periods.  

Regarding ACDUTRA, the presumptions available to a claimant are limited.  While the presumption of soundness may apply, it is only applicable where an examination was conducted at entry into the specific period of ACDUTRA.  However, the presumption of aggravation is never applicable to periods of ACDUTRA, even if the claimant has achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Also, a claimant whose claim is based on a period of ACDUTRA can never be entitled to the presumption of service connection for chronic diseases.  Smith, 24 Vet. App. at 47.  

The service entrance examination conducted upon entry into active duty in January 1978 reveals a history of a strained muscle in October 1977.  However, no defects, infirmities, or disorders of the back were noted on examination.  The appellant's spine was clinically normal.  The appellant was seen on October 1, 1981 for complaint of back pain from an "old injury" while lifting heavy tools, and a numb feeling in the right leg.  The appellant reported an old injury in October 1977 while performing construction work and lifting with his back.  He reported reinjuring it with lifting and long periods standing.  While the examiner included a rule-out diagnosis of a pinched sciatic nerve, the diagnosis was mechanical back strain.  At service separation in April 1983, the appellant's spine was clinically normal.  

Thus, the evidence pertinent to active duty service reveals an injury in 1981 diagnosed as a strain with normal findings at service separation.  

The appellant was provided a National Guard enlistment examination on May 31, 1984 just two months prior to the commencement of his first period of ACDUTRA.  As he was provided an examination, the presumption of soundness attaches for this period.  There was no current low back defect reported, as findings for the spine were normal.  He was assigned a physical profile (PULHES) rating of P-1.  The P stands for physical capacity or stamina.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The appellant completed and signed a report of medical history on May 31, 1984.  He reported his present health as "I'm in excellent health."  He reported that he had no history of (or current) arthritis, rheumatism, or bursitis, and most notably, no history of (or current) "[r]ecurrent back pain."  

The examination and report of medical history are probative evidence that, to the extent of any back injury while on active duty, there was no chronic disorder resulting.  It is also probative evidence that the chronic disease of arthritis did not become manifest to a degree of 10 percent or more within one year of separation from active duty.  

While the appellant is presumed to have been in sound condition during his first period of ACDUTRA, the presumption of aggravation does not apply to any period of ACDUTRA.  Nevertheless, there was no pre-existing back disorder.  There is also no evidence or assertion of a back injury during this period.  

The appellant served on ACDUTRA again from September 17, 1987 to May 6, 1988.  There is no presumption of soundness applicable to this period as no medical examination was conducted at entry.  

During the second period of ACDUTRA, on September 22, 1987, the appellant was treated for sudden onset of low back pain which occurred three days prior to treatment while lifting weights.  The diagnosis was a strained right flank muscle (also described as paraspinal muscle) and right lower abdominal muscle.  He was treated with rest, heat, and analgesic medication.  He was assigned a temporary profile of no heavy lifting.  

At the end of his second tour of ACDUTRA, the appellant completed and signed a report of medical history on which he reported no history of (or current) arthritis, rheumatism, or bursitis.  However, he reported a history of recurrent back pain with treatment by a chiropractor.  The examiner noted "alternate low back pain-controlled-no neurologic problems."  

The appellant has not identified, and the evidence does not reveal any additional back injuries during any qualifying period of service.  

The appellant was examined on August 21, 1988, just after his second period of ACDUTRA.  Clinical examination of his spine was normal and he was assigned a physical profile rating of P-1.  

While the evidence pertinent to service demonstrates that the appellant sustained a mechanical back strain on active duty in October 1977 and a subsequent paralumbar strain while on ACDUTRA in September 1987, the evidence demonstrates that his spine was clinically normal two months after the end of his second period of ACDUTRA.  This is probative evidence that, to the extent of any back injury during a qualifying period of ACDUTRA, the appellant did not become disabled in the line of duty due to such injury during such period of service.  The presumption of service connection for arthritis does not apply to ACDUTRA.  

After the second period of ACDUTRA, there are no records of treatment for back complaints until January 2003 when the appellant was seen at Southeast Pain Care with an established diagnosis of lumbar spinal stenosis and myofascial pain syndrome.  While this is the first post-service record of treatment, it begins by noting that the appellant "returns" for "continued evaluation."  The appellant has testified that he first began treatment at the pain clinic in 1995, although, in his authorization to obtain treatment records, he specified 2003 as the start of treatment.  Other diagnoses at Southeast Pain Care include facet arthropathy, sacroiliac pain, and probable lower extremity neuropathy.  

There are conflicting medical opinions regarding the etiology of the appellant's current back disorder.  His private physician, T.E. Jenike, MD, provided an opinion dated August 9, 2011.  Dr. Jenike stated that he has known the appellant since 2002 and that his chronic back pain, chronic leg pain, headaches, posttraumatic stress disorder, depression, and anxiety "all stem from his military history."  He also stated, "Due to [the appellant's] history of military service, I find it likely that his current medical conditions have been caused completely or in part by his service and/or worsened by his service."

A VA examination was provided in July 2010.  The appellant reported at that visit that he was treated by a chiropractor after military service for low back pain.  He reported he was treated in 1995/1996 and then in 2001 at a pain clinic in New Mexico.  After examination, the diagnosis was lumbar spine stenosis.  The examiner opined that the current back disorder is not caused by or aggravated by military service.  The examiner provided the rationale that there was no chronic low back condition established in military service and no continuity of care for the low back documented from 1987 to 2005.  The examiner noted that she was using the appellant's reported history of treatment from 1987 to 1995 in formulating her opinion.  

It is the responsibility of the Board as a VA adjudicator to assess the credibility and weight to be given all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The probative value of medical evidence is based on the knowledge and skill of the medical professional in analyzing the data, and the medical conclusion reached.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

Here, the Board finds the opinion of the VA examiner to be more persuasive than that of Dr. Jenike.  While Dr. Jenike provided a nominally positive opinion, he provided essentially no explanation or rationale for his conclusion.  The United States Court of Appeals for Veterans' Claims (Veterans Court) has held that the weight of a medical opinion is diminished where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Moreover, Dr. Jenike grouped together seemingly unrelated mental, neurological, and musculoskeletal disorders and found that they were all related to service, at least in part, but provided no explanation for this grouping.  And, he was unwilling to describe the extent of the purported relationship.  It goes without saying that an etiology must be established with some degree of certainty.  The statement "caused completely or in part[...]or worsened by service is essentially inconclusive as to the true etiologic role.  It includes within its bounds etiologic factors which may be material and those which are not material, and it makes no distinction between them.  

There is also no attempt by Dr. Jenike to explain in medical or lay terms how the events of service caused, contributed to cause, or aggravated the back disorder, or to establish when the back disorder actually began.  Indeed, Dr. Jenike did not identify or discuss any specific injury in service.  

While the VA opinion contains only minimal explanation, it does contain a detailed summary of the injuries and clinical findings in service and it is supported by a rationale that is based on that evidence.  It also acknowledges and accepts the appellant's account of his establishing care in 1995, which is not actually documented in the record.  

Based on the lack of meaningful explanation of the opinion by Dr. Jenike, the Board finds more persuasive the opinion of the VA examiner, which is adequately explained, and which is based on an accurate assessment and understanding of the facts and the appellant's assertions.  

The Board has considered the lay assertions of the appellant that his current back disorder is related to service.  It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

While the appellant is competent to describe his injuries and his symptoms, determining the etiology of a disorder such as spinal stenosis is not the equivalent of relating a broken bone to a distinct injury.  The appellant has not asserted that his spinal stenosis had sudden onset, and the evidence demonstrates that it developed over an extended period of time.  Moreover, the current diagnosis is distinct from the diagnoses in service.  The determination as to the etiology of spinal stenosis requires medical knowledge which the appellant has not demonstrated he possesses.  

The Board therefore finds that the element of nexus-a relationship between an active duty injury or disease and a current low back disability-is not established by an approximate balance of the evidence.  The Board further finds that "veteran" status does not attach to either period of ACDUTRA as it has not been established by an approximate balance of the evidence that the appellant became disabled due to an injury or disease in the line of duty during either period.  

Accordingly, the Board concludes that service connection for a back disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the/each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to him in January 9, 2009, August 17, 2009, September 29, 2009, October 29, 2009, December 2, 2009, January 11, 2010, and April 6, 2010, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant.  The appellant has asserted that he started treatment at a pain clinic in New Mexico in 1995 and that he assumed these records were included with his records from Southeast Pain Clinic in North Carolina because his prescription for medication was transferred from the New Mexico clinic to the North Carolina clinic.  The records obtained by the RO from Southeast Pain Clinic only date back to 2003.  However, the Board notes that, on the VA Form 21-4142 (Authorization and Consent to Release Information), the appellant identified the range of treatment records from Southeast Pain Care (in North Carolina) as being from May 1, 2003 to February 16, 2010.  He has not provided authorization for any pain care clinic in New Mexico.  At the hearing, the appellant stated that he would obtain these records and submit them directly to the Board.  He has not done so.  Based on the information provided by the appellant to the RO and his assertions to the Board at the hearing, the Board finds that there is no reasonable possibility that additional development would produce these records.  Nevertheless, the Board notes that the opinion relied upon by the Board was based on the acceptance by the examiner of the appellant's account of seeking treatment for back pain in 1995.  Therefore, there would appear to be no prejudice to the claim in the absence of these records.  

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The appellant has made no specific allegations as to the inadequacy of her opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The appellant testified that the VA neurological and mental disorders examiner was not appropriately qualified to conduct those examinations; however, he has not identified any issues with the individual who conducted the VA spine examination.  The Board notes that the examination is signed by a VA Nurse Practitioner and a VA physician who apparently reviewed the examination.  There is no requirement that a physical examination must be conducted by a specialist or even a physician, only that it be conducted by a qualified medical professional.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the appellant was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed. 

The appeal of entitlement to service connection for a right shoulder disorder is dismissed.  

The appeal of entitlement to service connection for a neck disorder is dismissed.  

The appeal of entitlement to service connection for headaches is dismissed.  

Service connection for a low back disorder is denied.  




REMAND

Since the most recent January 2012 Supplemental Statement of the Case, the RO has obtained additional evidence pertinent to the issue of entitlement to service connection for an acquired psychiatric disorder, to include an April 2013 VA examination.  While the RO has adjudicated the specific issue of service connection for PTSD, the RO has not reconsidered the entire appealed issue of entitlement to service connection for an psychiatric disorder, and has not generated a Supplemental Statement of the Case to include consideration of the additional evidence.  

Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is REMANDED for the following action:

Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the appellant should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


